 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
         WILLIAM JESSE GILLIAM,                                   Case No. 1:19-cv-01711-DAD-SAB
11
                       Plaintiff,                                 ORDER DIRECTING CLERK OF COURT
12                                                                TO CORRECT PARTY NAME SPELLING
              v.
13                                                                ORDER GRANTING DEFENDANTS
         BARBARA HOPE O’NEILL, et al.,                            BUDDY MENDES’ AND BRIAN
14                                                                PACHECO’S REQUESTS FOR
                       Defendants.                                EXTENSIONS OF TIME TO FILE
15                                                                RESPONSIVE PLEADINGS

16                                                                (ECF Nos. 12, 13)

17

18                                                           I.

19                                                 BACKGROUND

20            William Jesse Gilliam (“Plaintiff”), proceeding pro se, filed this civil rights action

21 pursuant to 42 U.S.C. § 1983 against Barbara Hope O’Neill, the County of Fresno, Phil Larson,

22 Susan B. Anderson, Henry R. Perea, Judy Case McNairy, Deporah Poochigian, Andreas

23 Boregas, Buddy Mendez, Brian Pacheco, Ken Taniguchi, and Elizabeth Diaz (“Defendants”)
                         1


24 based on delays in bringing him to trial on allegations that he was a sexually violent predator.

25            On February 11, 2020, due to the upcoming scheduling conference, an order issued

26 requiring Plaintiff to either file proof of service of the summons and complaint on the defendants
27   1
       Defendants’ filings indicate that while the docket currently spells a defendant’s name as “Buddy Mendez,” the
     correct spelling is “Buddy Mendes.” (ECF Nos. 12, 13.) The Court shall direct the Clerk of the Court to update the
28   docket to reflect the correct spelling.


                                                             1
 1 or a notice regarding the status of service on the defendants within fourteen days. (ECF No. 6.)

 2 More than fourteen days passed without Plaintiff complying with or otherwise responded to the

 3 February 11, 2020 order.                On March 4, 2020, findings and recommendations were filed

 4 recommending that this action be dismissed for Plaintiff’s failure to comply with the February

 5 11, 2020 order and failure to prosecute. (ECF No. 8.) Plaintiff was to file objections within

 6 fourteen days. On March 10, 2020, proofs of service were returned showing that Brian Pacheco

 7 and Buddy Mendes were served on March 6, 2020.2 Plaintiff did not file objections to the March

 8 4, 2020 findings and recommendations or otherwise directly respond. On March 25, 2020, the

 9 Court issued an order requiring Plaintiff to show cause within fourteen days as to why certain

10 Defendants should not be dismissed for the failure to serve in compliance with Rule 4(m) of the

11 Federal Rules of Civil Procedure. (ECF No. 11.) The order also specified that the failure to file

12 a response to the order to show cause would result in the action being dismissed for failure to

13 obey a court order and failure to prosecute. (Id. at 3.)

14              On March 26, 2020, Defendants Brian Pacheco and Buddy Mendes filed requests for

15 extensions of time to file responsive pleadings. (ECF Nos. 12, 13.) Specifically, Defendants

16 request that the time to file an answer or otherwise respond to Plaintiff’s complaint be extended

17 until ten (10) days after the disposition of the Court’s March 25, 2020 order to show cause. (Id.)

18 As explained herein, the Court shall grant Defendants’ requests.

19                                                             II.

20                                                      DISCUSSION

21              Federal Rule of Civil Procedure 6(b)(1) provides:

22              When an act may or must be done within a specified time, the court may, for good
                cause, extend the time: (A) with or without motion or notice if the court acts, or if
23              a request is made, before the original time or its extension expires; or (B) on
                motion made after the time has expired if the party failed to act because of
24              excusable neglect.
25 Fed. R. Civ. P. 6(b)(1). “This rule, like all the Federal Rules of Civil Procedure, ‘[is] to be

26 liberally construed to effectuate the general purpose of seeing that cases are tried on the merits.’
27

28   2
         The Court does not address whether the defendants were properly served in this order.


                                                                2
 1 ” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir.2010) (quoting Rodgers v.

 2 Watt, 722 F.2d 456, 459 (9th Cir.1983)) (alteration in original). “Consequently, requests for

 3 extensions of time made before the applicable deadline has passed should ‘normally. . . be

 4 granted in the absence of bad faith or prejudice to the adverse party.’ ” Ahanchian, 624 F.3d at

 5 1259 (quoting 4B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

 6 1165 (3d ed. 2004)) (alteration in original). The “good cause” standard “is a non-rigorous

 7 standard that has been construed broadly across procedural and statutory contexts.” Ahanchian,

 8 624 F.3d at 1259.

 9          Based on the pending order to show to cause issued on March 25, 2020 (ECF No. 11), the

10 Court finds good cause to grant Defendants Buddy Mendes’ and Brian Pacheco’s requests for

11 extensions of time to file responsive pleadings.

12                                                    III.

13                                              ORDER

14          Accordingly, IT IS HEREBY ORDERED that:

15          1.      The Clerk of the Court is DIRECTED to update the docket to change the spelling

16                  of “Buddy Mendez” to “Buddy Mendes” to reflect the correct spelling of

17                  Defendant’s name;

18          2.      Defendants Buddy Mendes’ and Brian Pacheco’s requests for extensions of time

19                  (ECF Nos. 12, 13) are GRANTED; and

20          3.      Defendants Buddy Mendes and Brian Pacheco shall file responsive pleadings

21                  within ten (10) days of disposition of the Court’s March 25, 2020 order to show

22                  cause (ECF No. 11).

23
     IT IS SO ORDERED.
24

25 Dated:        March 27, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       3
